Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission awarding employee compensation on the basis of total and permanent disability. Relators challenge the finding of permanent disability and further allege that the Workmen’s Compensation Commission failed to fulfill its function when it refused to retry the case on appeal. We affirm.
No purpose would be served in restating the facts involved. It is sufficient that upon a careful review of the proceedings herein it is the opinion of this court that the finding of permanent disability of the employee is supported by substantial evidence in view of the entire record as submitted.
As to the other issue raised by relators, we have disposed of this in the case of Holland v. Independent School Dist. No. 332, 274 Minn. 380, 385, 144 N. W. 2d 49, 52 (1966), where we said:
“* * * Under § 176.421, subd. 6(2), the commission, on appeal from a decision of a referee, may hear other evidence. There is nothing in the statute that makes it mandatory for the commission to hear additional testimony, but instead it is vested with discretion in that regard.” *482Respondent is allowed $400 in attorney’s fees.
Affirmed.
Mr. Justice MacLaughlin, not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.